DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:


The claim recites the limitation of “identifying…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “evaluating …” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “providing …” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: machine learning model.

Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is ineligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 1, recites further limitations such as the one or more tables storing machine learning training data include historical customer data that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 1, recites further limitations such as the provided set of recommended machine learning features are ranked based on an evaluation of an impact to an accuracy …” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: machine learning model.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is ineligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites further limitations such as “providing a different performance metric associated with each machine learning feature of the set of recommended...” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 7, recites further limitations such as 
“the performance metrics is based on an increased amount of an area under a precision-recall curve associated...” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: machine learning model.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is ineligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 1, recites further limitations such as “identifying a set of useless features from the eligible machine learning features...” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 1, recites further limitations such as “providing the set of recommended machine learning features for use in building...” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: machine learning model, a web service user
Interface and display

The “display the set of recommended… “is an intended use and linked to the judicial exception.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is ineligible.

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 10, recites further limitations such as “allows a user to select one or more features from the displayed set of recommended machine learning features...” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: machine learning model, a web service user
Interface and display.

The “display the set of recommended… “is an intended use and linked to the judicial exception.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is ineligible.


Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 1, recites further limitations such as 
“identifying within the one or more tables the eligible machine learning features for building...” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: machine learning model.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is ineligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 15, recites further limitations such as 
“the determined data type is a text, nominal, or numeric data type...” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 1, recites further limitations such as 
“the pipeline of different evaluations includes a first evaluation step to determine an impact score and a second evaluation step to determine...” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 17, recites further limitations such as 
“the impact score is based on determining a weighted information gain score of one of the eligible machine learning features and the performance metric is determined including by applying an offline trained model to the impact score to determine the performance metric” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 19:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “identify…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “evaluate …” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “provide …” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: processor, memory, and machine learning model.

Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

The “receive” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “receive” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is ineligible.

Regarding Claim 20:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “identifying…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “evaluating …” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “providing …” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: machine learning model.

Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trani et al. (US 2017 /0270757 A1, hereinafter referred to as Trani), in view of Boyle et al. (US 2018/0349795 A1, hereinafter referred to as Boyle).

As to claim 1, Trani teaches a method, comprising: 
receiving a specification of a desired target field for machine learning prediction and one or more tables storing machine learning training data (paragraphs [0086]- [0090] …data and states can be stored in the database 51 and serves as training data for a machine learning model…); 
identifying within the one or more tables eligible machine learning features for building a machine learning model to perform a prediction for the desired target field (paragraphs [0087]-[0090] …model building processing 80b uses the above training data to build a model that classify a system's state into either a safe state or an unsafe state…model building processing 80b accesses 102 the training data and applies 104 one or more machine learning algorithms to the training data to produce the model that will execute in the Next State Recommendation Engine 54 during monitoring of systems).
However, Trani fails to explicitly teach:  
evaluating the eligible machine learning features using a pipeline of different evaluations to successively filter out one or more of the eligible machine learning features to identify a set of recommended machine learning features among the eligible machine learning features; and 
providing the set of recommended machine learning features for use in building the machine learning model.  
Boyle, in combination with Trani, teaches:
evaluating the eligible machine learning features using a pipeline of different evaluations to successively filter out one or more of the eligible machine learning features to identify a set of recommended machine learning features among the eligible machine learning features (paragraphs [0041] …an evaluation metric value for different sets of features to evaluate whether replacement/addition of the alternative feature in the set of features better achieves an optimization goal…; [0071] …a target result (e.g., design element or performance) desired to be achieved by a product, and may be used as a basis to evaluate base options and/or alternative features…a design goal is one or more features that must be included in the design of a product such as "designing a new product that incorporates polka dots”; [0079]-[0082]…eligible alternative features
may be selected by a user and/or automatically determined.  For example, among all possible features of a prediction model (e.g., features determined in 304 of FIG. 3), a subset of features applicable and eligible for inclusion in the base option as replacements or additional features are identified…; [0090] …a target result (e.g., design element and/or performance) desired to be achieved by a product, and may be used as a basis to evaluate base options and/or alternative features); and 
providing the set of recommended machine learning features for use in building the machine learning model (paragraphs [0037] …; [0043]…For each category of model, a model may be generated for each of one or more segments such as segments based on one or more of the following: a target body type, a target seasonality, a target fiscal quarter, a target customer type or business line (e.g., women, men, children), a target lifestyle, a target product type ( e.g., blouse, dress, pants), a target style (e.g., edgy, urban, Pacific Northwest), etc…; [0082] …model may be used for all possible combinations of alternative features with the base option to generate predictions
for each of the combinations…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Trani to add eligible machine learning features to the system of Trani, as taught by Boyle above.  The modification would have been obvious because one of ordinary skill would be motivated to select the most relevant trained models to the optimization goal and/or base option may be selected to maximize prediction accuracy while reducing processing time, as suggested by Boyle ([0080]).

As to claim 2, which incorporates the rejection of claim 1, Boyle, in combination with Trani, teaches: 
training the machine learning model using the provided set of recommended machine learning features (paragraphs [0025] …The one or more machine learning prediction models were trained using training data to at least identify machine learning weight values associated with the alternative features for the one or more machine learning prediction models…); 
applying the trained machine learning model to determine a classification result (paragraphs [0025] …an alternative feature or a combination of features may be provided to a trained machine learning model to determine a goal optimization prediction score for the feature or combination of features with respect to the
optimization goal and/or the selected base option…; [0037] …use a machine learning trained model to score products. The top scoring products may be provided to the stylist. The stylist (e.g., a human) then selects one or more of the top scoring
products to be offered to a customer. The customer may purchase/keep the product and/or provide feedback about the product. The feedback may be used to improve the
machine learning training models…; [ ]); and 
performing a server-side action based on the determined classification result (paragraphs [0069] …result of a trained model may be weighted and combined
with a weighted result of the other trained models to rank alternative features…; [0082] …. a function of the weighted features generates an output representing a prediction about the combination of features making up a product. Using the output about the combination of features, the combination of features may be ranked. Correspondingly, individual alternative features or combinations of alternative features may be ranked…; [0083] …Values (e.g., scores) associated with desirability of the different alternative features for the selected base option with respect to the optimization goal determined in 412 are sorted and ranked and the corresponding alternative features are provided in an order list of recommendations (e.g., from best to worst) of alternative features to be utilized to modify the design of the selected base option).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Trani to add eligible machine learning features to the system of Trani, as taught by Boyle above.  The modification would have been obvious because one of ordinary skill would be motivated to select the most relevant trained models to the optimization goal and/or base option may be selected to maximize prediction accuracy while reducing processing time, as suggested by Boyle ([0080]).

As to claim 6, which incorporates the rejection of claim 1, Boyle, in combination with Trani, teaches wherein the provided set of recommended machine learning features are ranked based on an evaluation of an impact to an accuracy of the machine learning model (paragraphs [0025] ...the goal optimization prediction scores of the features may be used to rank the features with respect to predictions on how their inclusion in the base option would positively impact the goal optimization…; [0037]…machine learning trained model to score products. The top scoring products may be provided to the stylist. The stylist ( e.g., a human) then selects one or more of the top scoring
products to be offered to a customer. The customer may purchase/keep the product and/or provide feedback…; [0041]…The alternative feature may be ranked highly if it is predicted to perform well for a selected metric of an overall optimization goal….; [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Trani to add eligible machine learning features to the system of Trani, as taught by Boyle above.  The modification would have been obvious because one of ordinary skill would be motivated to select the most relevant trained models to the optimization goal and/or base option may be selected to maximize prediction accuracy while reducing processing time, as suggested by Boyle ([0080]).

As to claim 9, which incorporates the rejection of claim 1, Boyle, in combination with Trani, teaches 
identifying a set of useless features from the eligible machine learning features (paragraph [0081] …The eligible features include features that can be added or replaced given the already existing features of the selected base option…; wherein using the broadest reasonable interpretation, Examiner interprets the replaced eligible features as useless).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Trani to add eligible machine learning features to the system of Trani, as taught by Boyle above.  The modification would have been obvious because one of ordinary skill would be motivated to select the most relevant trained models to the optimization goal and/or base option may be selected to maximize prediction accuracy while reducing processing time, as suggested by Boyle ([0080]).

As to claim 10, which incorporates the rejection of claim 1, Boyle, in combination with Trani, teaches wherein providing the set of recommended machine learning features for use in building the machine learning model includes providing a web service user interface to display the set of recommended machine learning features (paragraphs [0078]… FIGS. 7 and 11…., [0101] and  [0112]-[0113] …FIG. 11 is an example of a GUI for displaying one or more base options and receiving a selection of a base option for generating a product).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Trani to add eligible machine learning features to the system of Trani, as taught by Boyle above.  The modification would have been obvious because one of ordinary skill would be motivated to select the most relevant trained models to the optimization goal and/or base option may be selected to maximize prediction accuracy while reducing processing time, as suggested by Boyle ([0080]).

As to claim 11, which incorporates the rejection of claim 10, Boyle, in combination with Trani, teaches wherein the web service user interface allows a user to select one or more features from the displayed set of recommended machine learning features for training the machine learning model (paragraphs [0069] …trained model(s) may recommend one or more alternative features to augment a base option ( e.g., existing product utilized as a design starting point)..; [0078]-[0079]… FIGS. 7 and 11…., [0101] and  [0112]-[0113] …FIG. 11 is an example of a GUI for displaying one or more base options and receiving a selection of a base option for generating a product; wherein using the broadest reasonable interpretation the generating a product includes training the model).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Trani to add eligible machine learning features to the system of Trani, as taught by Boyle above.  The modification would have been obvious because one of ordinary skill would be motivated to select the most relevant trained models to the optimization goal and/or base option may be selected to maximize prediction accuracy while reducing processing time, as suggested by Boyle ([0080]).

 As to claim 12, which incorporates the rejection of claim 10, Boyle, in combination with Trani, teaches: 
receiving a selection of machine learning features from the provided set of recommended machine learning features (paragraphs [0037] …employ adaptive machine learning to provide recommendations to stylists who select items for customers
from an item inventory…..; [0050]…receive input, automatically make design recommendations using machine learning/artificial intelligence, and generate output design specifications…); and 
training the machine learning model using the selection of machine learning features  (paragraphs [0050]-[0051]…receive input, automatically make design recommendations using machine learning/artificial intelligence, and generate output design specifications…; [0069]…trained model(s) may recommend one or more alternative
features to augment a base option ( e.g., existing product utilized as a design starting point)).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Trani to add eligible machine learning features to the system of Trani, as taught by Boyle above.  The modification would have been obvious because one of ordinary skill would be motivated to select the most relevant trained models to the optimization goal and/or base option may be selected to maximize prediction accuracy while reducing processing time, as suggested by Boyle ([0080]).

As to claim 13, which incorporates the rejection of claim 12, Trani teaches: 
preparing a training dataset for training the machine learning model using a subset of data from the received one or more tables storing machine learning training data (paragraphs [0086]- [0090] …data and states can be stored in the database 51 and serves as training data for a machine learning model…).

 As to claim 14, which incorporates the rejection of claim 13, Trani teaches wherein preparing the training dataset for training the machine learning model includes excluding data for features not belonging to the selection of machine learning features (paragraph [0089] …training data to build a model that classify a system's state into either a safe state or an unsafe state. Other states can be classified. For example, three states can be defined, as above, "G Y R states" or green (safe state) yellow (drifting state) and red (unsafe state). For ease of explanation two states "safe" (also referred to as normal) and "unsafe" (also referred to as drift) are used. The model building
processing 80b accesses 102 the training data and applies 104 one or more machine learning algorithms to the training data to produce the model that will execute in the Next State Recommendation Engine 54 during monitoring of systems …; wherein using the broadest reasonable interpretation, Examiner interprets the “G Y R states" or green (safe state) yellow (drifting state) and red (unsafe state) to exclude the excluding data for features not belonging to the safe or unsafe state.).
As to claim 15, which incorporates the rejection of claim 1, Trani teaches wherein identifying within the one or more tables the eligible machine learning features for building the machine learning model to perform the prediction for the desired target field includes determining a data type associated with each column of the one or more tables. (paragraphs [0086]- [0090] … columns of the tables include data types such as “Obstruction Detector,” “Room Thermostat” “Stove Thermostat” and Safety State(label): … data and states can be stored in the database 51 and serves as training data for a machine learning model…). 
  
As to claim 16, which incorporates the rejection of claim 15, Trani teaches wherein the determined data type is a text, nominal, or numeric data type (paragraphs [0086]- [0090] …columns of the tables include data types such as “Obstruction Detector,” “Room Thermostat” “Stove Thermostat” and Safety State(label): …).

As to claim 17, which incorporates the rejection of claim 1, Boyle, in combination with Trani, teaches wherein the pipeline of different evaluations includes a first evaluation step to determine an impact score and a second evaluation step to determine a performance metric (paragraphs [0041] …an evaluation metric value for different sets of features to evaluate whether replacement/addition of the alternative feature in the set of features better achieves an optimization goal…; [0071] …a target result (e.g., design element or performance) desired to be achieved by a product, and may be used as a basis to evaluate base options and/or alternative features…a design goal is one or more features that must be included in the design of a product such as "designing a new product that incorporates polka dots”; [0079]-[0082]…eligible alternative features
may be selected by a user and/or automatically determined.  For example, among all possible features of a prediction model (e.g., features determined in 304 of FIG. 3), a subset of features applicable and eligible for inclusion in the base option as replacements or additional features are identified…; [0090] …a target result (e.g., design element and/or performance) desired to be achieved by a product, and may be used as a basis to evaluate base options and/or alternative features).  

Claim 19 recites substantially the same functionalities recited in claim 1, and is directed to a system that performs the method of claim 1.  Trani teaches memory and processor ([0006]).  Therefore claim 19 is rejected for the same reasons as applied to claim 1 above.

Claim 20 recites substantially the same functionalities recited in claim 1, and is directed to a computer program product being embodied in a non- transitory computer readable medium that performs the method of claim 1.  Trani teaches memory and processor ([0006]).  Therefore claim 20 is rejected for the same reasons as applied to claim 1 above.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over
Trani et al. (US 2017 /0270757 A1, hereinafter referred to as Trani), in view of Boyle et al. (US 2018/0349795 A1, hereinafter referred to as Boyle), and further in view of Gupta et al. (US 2009/0313219 A1, hereinafter referred to as Gupta). 

As to claim 3, which incorporates the rejection of claim 2, Gupta, in combination with Trani and Boyle, teaches wherein the determined classification result is an incident classification of a support incident event (paragraphs [0027]-[0029] … building a model from a set of incident description along with their incident and/or asset classes. The model can be used to automatically assign an incident and/or asset class to new incident descriptions. A mapping is defined between the incident classification and an asset classification.  Based on the model and the mapping, an asset class is automatically identified corresponding to an incident description…; [0078], FIG. 9 … incident classification in step 904).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Trani and Boyle to add an incident classification to the combination system of Trani and Boyle, as taught by Gupta above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the incident management process so that it can be performed in an automated manner, thus reducing the incident processing time, as suggested by Gupta ([0026]).
As to claim 4, which incorporates the rejection of claim 3, Gupta, in combination with Trani and Boyle, teaches wherein the performed server-side action is an assignment action to designate a party responsible for the support incident event (paragraphs [0032] … hardware or software components (configuration items) responsible for the incident); [0062]-[0063] … the machine (Computer System) responsible for the incident…service desk personnel can identify the type of object responsible for the incident along with relationships that can be useful in getting the search context; [0066]…Service desk personnel can select the appropriate template by guessing the object type that is most likely to be responsible for the incident…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Trani and Boyle to add an incident classification to the combination system of Trani and Boyle, as taught by Gupta above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the incident management process so that it can be performed in an automated manner, thus reducing the incident processing time, as suggested by Gupta ([0026]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over
Trani et al. (US 2017 /0270757 A1, hereinafter referred to as Trani), in view of Boyle et al. (US 2018/0349795 A1, hereinafter referred to as Boyle), and further in view of Coccia et al. (US 2021/0103933 A1, hereinafter referred to as Coccia).

As to claim 5, which incorporates the rejection of claim 1, Coccia, in combination with Trani and Boyle, teaches wherein the one or more tables storing machine learning training data include historical customer data (paragraphs [0048]-[0053]…Fig. 6, wherein using the broadest reasonable interpretation, Examiner interprets the combination of elements 305 and 605 to teach the training data including historical customer data).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Trani and Boyle to add training data including historical customer data to the combination system of Trani and Boyle, as taught by Coccia above.  The modification would have been obvious because one of ordinary skill would be motivated to predict the next best step (s)/state(s) and/or products based on the historical customer data and the generated request using machine learning algorithms will improve accuracy of the predication and improve the output of the computer used for prediction, as suggested by Coccia ([0057]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over
Trani et al. (US 2017 /0270757 A1, hereinafter referred to as Trani), in view of Boyle et al. (US 2018/0349795 A1, hereinafter referred to as Boyle), and further in view of Moore et al. (US 2020/0057958 A1, hereinafter referred to as Moore).

As to claim 7, which incorporates the rejection of claim 1, Moore, in combination with Trani and Boyle, teaches:
providing a different performance metric associated with each machine learning feature of the set of recommended machine learning features (paragraphs [0003] …hyperparameters on one or more performance metrics of the first version of the selected machine learning model…; [0012] ...hyperparameters to performance of the model, as determined by one or more performance metrics associated with the model…; [0019] …hyperparameters having a greater influence on the model behavior across one or more of the datasets may be identified and compiled into a list…performance metrics associated with the model; [0024]…selected perfonnance metrics and returns a ranking of the associated hyperparameters according to their respective influence on the one or more selected performance metrics…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Trani and Boyle to add performance metrics to the combination system of Trani and Boyle, as taught by Moore above.  The modification would have been obvious because one of ordinary skill would be motivated to allow for more efficient selection of suitable hyperparameters for machine learning models, as suggested by Moore ([0032]).
As to claim 8, which incorporates the rejection of claim 7, Moore, in combination with Trani and Boyle, teaches wherein at least one of the performance metrics is based on an increased amount of an area under a precision-recall curve associated with the machine learning model (paragraph [0023] …performance metrics may be determined automatically or by a data scientist and may include, for example, accuracy, error, precision, recall, area under the precision-recall curve (AuPR), area under the receiver operating characteristic curve (AuROC)).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Trani and Boyle to add performance metrics to the combination system of Trani and Boyle, as taught by Moore above.  The modification would have been obvious because one of ordinary skill would be motivated to allow for more efficient selection of suitable hyperparameters for machine learning models, as suggested by Moore ([0032]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over
Trani et al. (US 2017 /0270757 A1, hereinafter referred to as Trani), in view of Boyle et al. (US 2018/0349795 A1, hereinafter referred to as Boyle), and further in view of Shi et al. (US 2021/0073672 A1, hereinafter referred to as Shi).

As to claim 18, which incorporates the rejection of claim 17, Shi, in combination with Trani and Boyle, teaches wherein the impact score is based on determining a weighted information gain score of one of the eligible machine learning features and the performance metric is determined including by applying an offline trained model to the impact score to determine the performance metric (paragraphs [0007]-[0008]…feature impact score for the feature is determined as a weighted aggregate of the feature impact component values for the feature ...; [00343]-[0036]..determine top driver
features for one or more users in an offline manner, for example, as a batch process…; wherein using the broadest reasonable interpretation, Examiner interprets “an offline manner” as an offline trained model…; [0045]-[0046]…driver impact module 140 determines a feature impact score Y ( x , t ) for the feature as a weighted aggregate of the feature impact component values for the feature…;  ).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Trani and Boyle to add an impact score to the combination system of Trani and Boyle, as taught by Shi above.  The modification would have been obvious because one of ordinary skill would be motivated to balance accuracy of the computation with computational complexity, as suggested by Shi ([0048]).

Conclusion
           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Beltre et al. (US 2019/0304575 A1) teach a system for monitoring clinical research performance for e.g. investigators, has processor for producing performance score for each of entities based on metrics, and for performing actions based on resulting performance scores of entities.

SIKKA et al. (US-20210081841-A1) teach a method for creating machine learning model, involves compiling source code into code that causes parameters of machine learning model to be learned during training of machine learning model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122